As filed with the Securities and Exchange Commission on March 20, 2009 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Schedule TO Tender Offer Statement under Section 14(d)(1) or 13(e)(4) of the Securities Exchange Act of 1934 Torrey U.S. Strategy Partners, LLC (Name of Subject Company (Issuer)) Torrey U.S. Strategy Partners, LLC (Name of Filing Persons (Offeror and Issuer)) Interests (Title of Class of Securities) N/A (CUSIP Number of Class of Securities) James A. Torrey Torrey Associates, LLC 505 Park Avenue Fifth Floor New York, New York 10022 (866) 644-7800 (Name, address, and telephone number of person authorized to receive notices and communications on behalf of filing persons) With a copy to: Patricia A. Poglinco, Esquire Seward & Kissel LLP One Battery Park Plaza New York, New York 10004 Calculation of Filing Fee Transaction Valuation Amount of Filing Fee $18,503,518.50(a) $1,032.50(b) (a) Calculated as the estimated aggregate maximum purchase price for the interests in an amount up to 30% of the net asset value of the Issuer as of February 28, 2009. (b) Calculated as the Transaction Valuation multiplied by 0.00005580. o Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. o Amount Previously Paid: Form or Registration No.: Filing Party: Date Filed: o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer.z Check the appropriate boxes below to designate any transactions to which the statement relates: o third-party tender offer subject to Rule 14d-1. x issuer tender offer subject to Rule 13e-4. o going-private transaction subject to Rule 13e-3. o amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer. Introductory Statement This Tender Offer Statement on Schedule TO relates to an offer by Torrey U.S.
